Exhibit 10.2

 

CONTINGENT EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made this        day of              , 20   , by and between THE
MANITOWOC COMPANY, INC., a Wisconsin corporation (together with its subsidiaries
and any upstream parent company that in the future may control The Manitowoc
Company, Inc. referred to herein as the “Company”)
and                            , a key employee of the Company (the “Employee”).

 

RECITALS

 

WHEREAS, sudden takeovers, acquisitions or changes of control of domestic
corporations have occurred frequently in recent years, and current conditions
may contribute to the continuation or acceleration of this trend; and

 

WHEREAS, the possibility of a sudden takeover, acquisition or change of control
can create uncertainty of employment and may distract and/or cause the loss of
valuable Company officers, to the detriment of the Company and its shareholders;
and

 

WHEREAS, it is believed that the detriment described can be substantially
reduced by agreement on the terms hereinafter set forth.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, IT IS AGREED

 

1.             Continued Employment.

 

(a)           If a “Change of Control” (as defined below) of the Company occurs
when the Employee is employed by the Company, the Company will continue
thereafter to employ the Employee, and the Employee will remain in the employ of
the Company, in accordance with the terms and provisions of this Agreement, for
a period of two (2) years following the date of such change (the “Employment
Period”).

 

(b)           As used herein, the phrase “Change of Control” of the Company
means the first to occur of the following with respect to the Company or any
upstream holding company:

 

(i)            Any “person,” as that term is defined in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), but excluding the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of

 

--------------------------------------------------------------------------------


 

stock of the Company, is or becomes the “beneficial owner” (as that term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities;

 

(ii)           The Company is merged or consolidated with any other corporation
or other entity, other than: (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 60% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (B) the Company
engages in a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no “person” (as defined above)
acquires more than 30% of the combined voting power of the Company’s then
outstanding securities.  Notwithstanding the foregoing, a merger or
consolidation involving the Company shall not be considered a “Change of
Control” if the Company is the surviving corporation and shares of the Company’s
Common Stock are not converted into or exchanged for stock or securities of any
other corporation, cash or any other thing of value, unless persons who
beneficially owned shares of the Company’s Common Stock outstanding immediately
prior to such transaction own beneficially less than a majority of the
outstanding voting securities of the Company immediately following the merger or
consolidation;

 

(iii)          The Company or any subsidiary sells, assigns or otherwise
transfers assets in a transaction or series of related transactions, if the
aggregate market value of the assets so transferred exceeds 50% of the Company’s
consolidated book value, determined by the Company in accordance with generally
accepted accounting principles, measured at the time at which such transaction
occurs or the first of such series of related transactions occurs; provided,
however, that such a transfer effected pursuant to a spin-off or split-up where
stockholders of the Company retain ownership of the transferred assets
proportionate to their prorata ownership interest in the Company shall not be
deemed a “Change of Control;”

 

2

--------------------------------------------------------------------------------


 

(iv)          The Company dissolves and liquidates substantially all of its
assets;

 

(v)           At any time after the date of this Agreement when the Continuing
Directors cease to constitute a majority of the Board of Directors of the
Company.  For this purpose, a “Continuing Director” shall mean: (A) the
individuals who, at the date of this Agreement constitute the Board; and (B) any
new directors (other than directors designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (i),
(ii) or (iii) of this paragraph 1(b) of this Agreement) whose appointment to the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the then-serving Continuing Directors; or

 

(vi)          A determination by the Board of Directors of the Company, in view
of then current circumstances or impending events, that a Change of Control of
the Company has occurred, which determination shall be made for the specific
purpose of triggering the operative provisions of this Agreement and all other
similar contingent employment agreements of the Company.

 

2.             Duties.  Unless otherwise agreed by the Company and Employee,
during the Employment Period the Employee shall be employed by the Company in
the same position/ offices as those which the Employee held on the date of the
Change of Control of the Company.  In such employment the Employee’s duties and
authority shall consist of and include all duties and authority customarily
performed and held by a person holding an equivalent position with a corporation
of similar nature and size, as such duties and authority related to such
position are reasonably defined and delegated from time to time by the Board of
Directors of the Company.  However, no change of the Employee’s location of
employment outside a 50-mile radius from his place of employment as of the date
of this Agreement (or any other location later consented to by the Employee), or
in the Employee’s title, shall be made without the prior written consent of the
Employee.  The Employee shall have the powers necessary to perform the duties
assigned and shall be provided such supporting services, staff, secretarial and
other assistance, office space and accouterments as shall be reasonably
necessary and appropriate in light of the duties assigned (but in no event, in
any case, smaller in quantity or size or inferior in quality than that being
furnished to the Employee on the date of the Change of Control of the Company).

 

The Employee shall devote his entire business time, energy and skills to such
employment while so employed, but the Employee shall not be required to devote
more than an average of approximately 40 hours per calendar week to such
employment.  The Employee may participate in civic or charitable activities
which do not adversely affect his ability to carry out his responsibilities
hereunder.  The Employee shall be

 

3

--------------------------------------------------------------------------------


 

entitled to a minimum of three weeks (fifteen working days) of paid vacation
annually, or such greater amount as shall be customarily allowed to the Employee
during the fiscal year of the Company prior to the fiscal year in which the
Change of Control of the Company shall occur.  The Employee shall have the sole
discretion to determine the time and intervals of such vacation.

 

3.             Compensation.  While employed under this Agreement, the Employee
shall be compensated as follows:

 

(a)           The Employee shall receive a salary equal to his salary as in
effect as of the date of the Change of Control of the Company, subject to
adjustment as hereinafter provided.

 

(b)           The Employee shall be reimbursed for any and all monies advanced
in connection with his employment for reasonable and necessary expenses incurred
by him on behalf of the Company.

 

(c)           The Employee shall be included to the extent eligible thereunder
in any and all plans providing benefits for the Company’s employees, including
but not limited to group life insurance, hospitalization, medical, retiree
health and pension, and shall be provided any and all other benefits and
perquisites made available to other employees of comparable status, at the
expense of the Company on a comparable basis.  The Employee shall be deemed
eligible for retiree health if he is a participant in the Company’s retiree
health plan and qualifies on the basis of years or service (regardless of his
age).

 

(d)           The Employee shall be permitted to participate in any restricted
stock plans, stock option plans or other stock benefit plans as the Company
establishes and maintains from time to time for its officers and employees.  The
Employee’s participation level in such stock plans shall be consistent with the
participation level of other officers and employees of the Company who have
positions, duties and responsibilities comparable to the Employee.

 

(e)           The Employee shall be included in all profit sharing, bonus,
deferred compensation, split dollar life insurance, and similar or comparable
cash incentive bonus plans customarily extended by the Company to corporate
officers and key employees of the Company.  The Employee shall be entitled to
participate in cash incentive bonuses and profit sharing under such plans which
are consistent with the bonuses and profit sharing received under such plans by
other employees and officers of the Company who have positions, duties and
responsibilities comparable to those of the Employee provided that such plans
and bonus opportunity shall be no less favorable to the Employee than the plans
and bonus opportunity that existed immediately prior to the Change of Control.

 

4.             Annual Compensation Adjustments.  At least annually during the
Employment Period, the Board of Directors of the Company or an appropriate
committee thereof, in accordance with past practice, will consider and appraise
the

 

4

--------------------------------------------------------------------------------


 

contributions of the Employee to the Company’s operating efficiency, growth,
production and profits, and the Employee’s compensation rate shall be eligible
for increase based upon Employee’s contributions to the Company and the
increases provided to other corporate officers and key employees generally and
as the scope and success of the Company’s operations or the Employee’s duties
expand.

 

5.             Disability.  If, during the Employment Period, the Employee shall
become disabled by sickness or otherwise so that he is unable to perform the
regular duties of his employment on a full-time basis, the Company shall pay him
commencing on the date of the disability and continuing for the first six months
thereafter, as sick pay, his normal salary and all benefits as described in
paragraph 3 hereof.  If the disability continues beyond six months, then the
payment of the Employee’s normal salary shall be suspended during the period of
disability.  During the term of his disability, and until the expiration of the
Employment Period, the Employee shall continue to receive customary fringe
benefits as provided in paragraphs 3(c) and 3(d) above.  The obligation to
provide the foregoing disability benefits shall survive the termination of this
Agreement provided the disability was incurred before termination.  If the
disability terminates prior to the end of the Employment Period, the Employee
may elect to return to full-time employment under this Agreement in which case
this paragraph shall apply to all subsequent short or long term disabilities.

 

To determine whether the Employee is disabled for the purposes of this
paragraph, either party may from time to time request a medical examination of
the Employee by a doctor appointed by the Company, or as the parties may
otherwise agree, and the written medical opinion of such doctor shall be
conclusive and binding upon the parties as to whether or not the Employee has
become disabled and the date when such disability arose.  The cost of any such
medical examination shall be borne by the Company.

 

6.             Retirement.  If, during the Employment Period, the Employee shall
deliver to the Company a statement signed by him stating that the Employee
voluntarily chooses to retire early from the Company, or if the Employee shall
reach the age of 65, or shall with the mutual agreement of the Company agree in
writing on early retirement, then this Agreement shall terminate on the
effective date of such event and the terms of the Company’s retirement policies
or such mutual agreement shall immediately become effective.

 

7.             Termination Other Than for Cause.

 

(a)           At any time during the ninety (90) calendar day period commencing
on the date of completion of the transaction or series of related transactions
causing the occurrence of a Change of Control (the “Trial Period”), the Employee
shall have the right to elect to terminate his employment under this Agreement
for any reason or no reason at all and shall thereupon be entitled to the
benefits and a severance payment as set forth in paragraph 7(c) below, however
the payments as described in paragraphs 7(c)(iii) and 7(c)(iv) shall be reduced
by one-half (50%) in the event the Employee terminates his employment pursuant
to this paragraph 7(a) without Good Reason.

 

5

--------------------------------------------------------------------------------


 

(b)           If during the Employment Period the Employee shall elect to
terminate his employment under this Agreement for Good Reason, he shall
thereupon be entitled to the benefits and a severance payment as set forth in
paragraph 7(c) below.  For purposes of this Agreement, a termination for “Good
Reason” means a termination by Employee based upon the occurrence (without
Employee’s express written consent) of any of the following:  (i) a material
diminution in Employee’s position or title, or the assignment of duties to
Employee that are materially inconsistent with Employee’s position or title as
described in paragraph 2; (ii) a material diminution in Employee’s base salary
or incentive/bonus opportunities; (iii) a change of more than fifty (50) miles
from the location of his principal place of employment on the date of the Change
of Control of the Company; or (iv) a material breach by the Company of any of
its obligations under this Agreement, or (v) any successor to the principal
business of the Company (whether by merger, purchase of assets, liquidation or
otherwise) as described in paragraph 12 fails or refuses to assume the Company’s
obligations under this Agreement.  Notwithstanding the foregoing, no such event
described above shall constitute Good Reason unless Employee gives written
notice to the Company specifying the condition or event relied upon for such
termination within ninety (90) days of the initial existence of such event and
(2) the Company fails to cure the condition or event constituting Good Reason
within thirty (30) days following receipt of Employee’s notice.

 

(c)           If during the Employment Period the Employee’s employment
hereunder shall be terminated (1) by the Company for any reason other than the
reasons set forth paragraphs 5, 6, 8 or 9 of this Agreement, or (2) by the
Employee pursuant to paragraph 7(a) or 7(b) above, thereafter the Employee shall
be entitled to participate in group life, hospitalization and medical insurance
described in paragraph 3(c) hereof, for the lesser of (i) the remainder of the
Employment Period (provided that if the Employee would be eligible to
participate in the Company’s retiree health plan (based on years of service
without regard to age) if he had retired as of the termination date, he shall be
entitled to participate in such retiree health plan upon such termination), or
(ii) the number of years (including partial years) until the Employee reaches
the age of 65, and, no later than thirty (30) calendar days following such
termination, the Company shall pay to the Employee or his personal
representative a severance payment in an amount equal to the sum of the
following:

 

(i)            The Employee’s annual base salary through the date of the
termination of employment to the extent not theretofore paid; plus

 

(ii)           All deferred salary (including “bank” balances in the Company’s
incentive compensation plans), profit sharing, bonuses and other compensation
earned by the Employee (whether vested or unvested or subject to any other
contingencies) during the course of his employment with the Company prior to the
termination of his employment; plus

 

6

--------------------------------------------------------------------------------


 

(iii)          The Employee’s base salary for the lesser of (i) the portion of
the Employment Period remaining unexpired as of the termination date, or (ii)
the number of years (including partial years) from the Employee’s termination
date until the Employee reaches the age of 65  (subject to the 50% reduction if
the termination is pursuant to paragraph 7(a)).  For this purpose, the
Employee’s base salary shall be his base salary as in effect immediately prior
to the termination of employment.  For any fraction of a year included in the
unexpired portion of the Employment Period, the Employee’s base salary shall be
prorated based upon a 365-day year; plus

 

(iv)          Incentive bonus compensation for the current fiscal year of the
Company during which the termination of employment occurs and for the lesser of
(i) all subsequent fiscal years of the Company thereafter which are included in
whole or in part in the portion of the Employment Period remaining unexpired as
of the termination date, or (ii) the number of years (including partial years)
from the Employee’s termination date until the Employee reaches the age of 65
(subject to the 50% reduction if the termination is pursuant to paragraph
7(a)).  The amount of the cash incentive bonus for any partial fiscal year
included in the balance of the Employment Period shall be prorated based on a
365-day fiscal year.  The amount of the annual bonus to be applied in
calculating the incentive compensation payment shall be the average of the
annual cash incentive bonuses earned by the Employee (whether such incentive
bonuses were paid in the year earned or deferred for payment in subsequent
years) under all short and long-term cash incentive bonus plans maintained by
the Company in which the Employee participated during the Company’s latest three
consecutive fiscal years ended prior to the termination of the Employee’s
employment.  If the Employee has been employed by the Company for less than
three complete fiscal years prior to the date of the termination of his
employment, then the amount of the annual bonus for purposes of computing these
payments shall be based upon the average of the bonuses earned by the Employee
during such smaller number of complete fiscal years during which he was employed
by the Company prior to the date of the termination of his employment.  If the
Employee has not been employed for even one complete fiscal year prior to the
date of the termination of his employment, then his annual bonus for purposes of
computing this payment shall be calculated by prorating the bonus earned by the
Employee

 

7

--------------------------------------------------------------------------------


 

for the portion of the Company’s most recently completed fiscal year during
which the Employee was employed, as though the Employee had been employed for
such full fiscal year.  Such proration shall be calculated based upon a 365-day
fiscal year.

 

(d)           If during the six month period prior to a Change of Control, the
Employee’s employment with the Company is terminated and if it is reasonably
demonstrated by the Employee that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of this Agreement the Employee shall,
effective as of the date of termination, (and subject to paragraph 7(e) below)
be entitled to participate in group life, hospitalization and medical insurance
described in paragraph 3(c) hereof, for a period of two years following the date
of termination (provided that if the Employee would be eligible to participate
in the Company’s retiree health plan (based on years of service without regard
to age) if he had retired as of the termination date, he shall be entitled to
participate in such retiree health plan upon such termination), and, no later
than thirty (30) calendar days following such Change of Control, the Company
shall pay to the Employee or his personal representative a severance payment in
an amount equal to the sum of the following:

 

(i)            The Employee’s annual base salary through the date of the
termination of employment to the extent not theretofore paid; plus

 

(ii)           All deferred salary (including “bank” balances in the Company’s
incentive compensation plans), profit sharing, bonuses and other compensation
earned by the Employee (whether vested or unvested or subject to any other
contingencies) during the course of his employment with the Company prior to the
termination of his employment; plus

 

(iii)          An amount equal to the Employee’s annual base salary times the
lesser of (i) two, or (ii) the number of years (including partial years) from
the Employee’s termination date until the Employee reaches the age of 65.  For
this purpose, the Employee’s annual base salary shall be his annual base salary
as in effect immediately prior to the termination of employment; plus

 

(iv)          An amount equal to the Employee’s annual incentive bonus
compensation times the lesser of (i) two, or (ii) the number of years (including
partial years) from the Employee’s termination date until the Employee reaches
the age of 65.  The amount of the annual incentive bonus to be applied in
calculating the incentive compensation payment shall be the

 

8

--------------------------------------------------------------------------------


 

average of the annual cash incentive bonuses earned by the Employee (whether
such incentive bonuses were paid in the year earned or deferred for payment in
subsequent years) under all short and long-term cash incentive bonus plans
maintained by the Company in which the Employee participated during the
Company’s latest three consecutive fiscal years ended prior to the termination
of the Employee’s employment.  If the Employee has been employed by the Company
for less than three complete fiscal years prior to the date of the termination
of his employment, then the amount of the annual bonus for purposes of computing
these payments shall be based upon the average of the bonuses earned by the
Employee during such smaller number of complete fiscal years during which he was
employed by the Company prior to the date of the termination of his employment. 
If the Employee has not been employed for even one complete fiscal year prior to
the date of the termination of his employment, then his annual bonus for
purposes of computing this payment shall be calculated by prorating the bonus
earned by the Employee for the portion of the Company’s most recently completed
fiscal year during which the Employee was employed, as though the Employee had
been employed for such full fiscal year.  Such proration shall be calculated
based upon a 365-day fiscal year.

 

(e)           If it shall be impossible or impracticable for the Employee to
participate directly in certain programs or plans specified in subparagraph (c)
or (d) above, then the Company shall provide, at the Company’s expense, for the
provision to the Employee of benefits as nearly as possible identical to, and in
no event less beneficial to the Employee than, those which would be provided to
the Employee through direct participation or providing a cash payment(s)
economically equivalent in value to such benefits.

 

(f)            If it is determined that any payment or distribution by the
Company to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would constitute an excess “parachute payment” within
the meaning of Section 280G of the Code and would result in the imposition on
the Employee of an excise tax under Section 4999 of the Code (the “Excise Tax”),
then the Employee shall be entitled to receive the Payments unless the after-tax
amount that would be retained by the Employee (after taking into account any and
all applicable federal, state and local excise, income or other taxes payable by
the Employee, including the Excise Tax) is less than the after-tax amount that
would be retained by the Employee (after taking into account any and all
applicable federal, state and local excise, income or other taxes payable by the
Employee, including the Excise Tax) if the Employee were instead to be paid or
provided, as the case may be, the maximum amount of the Payments that the

 

9

--------------------------------------------------------------------------------


 

Employee could receive without being subject to the Excise Tax (the “Reduced
Payments”), in which case the Employee shall be entitled only to the Reduced
Payments.  The reduction of the amounts payable hereunder, if applicable, shall
be made by first reducing the payments under paragraph 7(c)(iii), unless an
alternative method of reduction is elected by the Employee, and in any event
shall be made in such a manner as to maximize the value of all Payments actually
made to the Employee.  For purposes of reducing the Payments, only amounts
payable under this Agreement (and no other Payments) shall be reduced.

 

(g)           All determinations required to be made under this paragraph 7, and
the assumptions to be utilized in arriving at such determination, shall be made
by such certified public accounting firm as may be designated by the Employee
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Employee.  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.  Any determination by the Accounting
Firm shall be binding upon the Company and the Employee.

 

(h)           In the event that any Payment to Employee pursuant to this
Agreement or otherwise would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (or any comparable
successor provision), the Company shall be entitled to withhold any such excise
tax as required by applicable law, together with any other amounts required to
be withheld under any applicable federal or state law.

 

8.             Termination for Cause.  Employee agrees that this Agreement may
be terminated by the Company at any time for cause, which shall mean only
conviction based upon the commission of a felony or becoming the subject of a
final nonappealable judgment of a court of competent jurisdiction holding that
the Employee is liable to the Company for damages for obtaining a personal
benefit in a transaction adverse to the interests of the Company.  The Employee
shall not be deemed to have been terminated for cause unless and until there
shall have been delivered to the Employee a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board called and held for such purpose (after reasonable
notice to the Employee and an opportunity for the Employee, together with his
counsel, to be heard before the Board), finding that the Employee was guilty of
conduct constituting cause for termination as set forth in this paragraph 8 and
specifying the particulars thereof in detail.  In the event this agreement is
terminated for cause, the Employee shall forfeit his right to any and all
benefits he would otherwise have been entitled thereafter to receive under the
Agreement, but shall not forfeit his right to benefits accrued up to and
including the date of termination.

 

9.             Death of Employee.  Upon the death of the Employee during the
Employment Period, the payment of base compensation as provided in subparagraph
3(a) shall continue through the last day of the month in which death occurs, and
bonuses for the year in which death occurs shall be prorated on the basis of the
number of months elapsed during the fiscal year as of such day.  The other
rights and

 

10

--------------------------------------------------------------------------------


 

benefits of the Employee (or his personal representative) shall be as determined
under the applicable programs and plans of the Company covering the Employee at
death.

 

10.           Stock Options and Restricted Shares.  Upon the occurrence of a
Change of Control of the Company, all stock options shall be fully vested and
exercisable and all restrictions upon unconditional receipt by Employee of
shares of stock or other securities of the Company granted under any restricted
stock or other compensation plan shall immediately be removed, and such shares
shall vest in and be distributed immediately to Employee.  The Company covenants
and agrees to take such steps (including amendment of any existing plan) to
insure that all such plans shall allow or provide for such vesting and
distribution.

 

11.           Noncompetition.

 

(a)           Scope of Noncompetition. In the event that the employment of the
Employee is terminated pursuant to paragraph 7 prior to the expiration of the
Employment Period such that the Employee receives the payments and benefits
referred to in paragraph 7(c) or 7(d), the Employee agrees that he will not, for
the Noncompetition Period (as hereinafter defined):

 

(i)            Render services, directly or indirectly, to any “Competitor”
(other than the acquisition of an equity interest in a corporation or other
entity registered under the Securities Exchange Act of 1934, as amended, not
requiring the filing of a Schedule 13D or Schedule 13G or any successor
schedules or forms) in connection with the development, manufacture,
distribution, sale, merchandising or promotion of any “Competitive Product” or
“Competitive Service.”  “Competitor” means any corporation, person, firm or
organization or division or part thereof engaged in or about to become engaged
in research and development work on or the production and/or sale of any
Competitive Product or Competitive Service in any country in which the Company
or any of its affiliates sold a product or service to a customer within the
two-year period ending on the effective date of the termination of Employee’s
employment with the Company.  “Competitive Product” or “Competitive Service”
means a product or service, as the case may be, made, offered, sold or provided
by a Competitor, which is the same as, functionally equivalent to, or otherwise
directly competitive with one made, offered, sold or provided by the business
units of the Company over which the Employee had a material supervisory or
management role.

 

(ii)           Engage either directly or indirectly, in any country in which the
Company or any of its affiliates sold a product or service to a customer within
the two-year period ending on the

 

11

--------------------------------------------------------------------------------


 

effective date of the termination of Employee’s employment with the Company for
himself or as an investor in the development, manufacture, purchase or sale of
any Competitive Product or Competitive Service.

 

(b)           Noncompetition Period.  For purposes of this paragraph 11, the
term “Noncompetition Period” means the period beginning on the effective date of
the termination of Employee’s employment with the Company and continuing for (i)
the lesser of two years or the unexpired term of the Employment Period in the
case of a severance payment made pursuant to paragraph 7(c), or (ii) two years
in the case of a severance payment made pursuant to paragraph 7(d).

 

(c)           Survival.  The noncompetition covenant in this paragraph 11 shall
survive the termination of the Employee’s employment.

 

(d)           Notification to the Company.  If the Employee notifies the Company
of the occupation the Employee proposes to take up after termination of
employment with the Company and furnishes the Company such written or oral
information as it may reasonably request concerning such proposed occupation,
the Company agrees to notify the Employee promptly, and in any event, within
fourteen (14) business days after receipt of the requested information, whether
or not the Company considers such occupation, based on the information so
furnished or derived from its independent investigation, to come within the
provisions of this Section and, if the Company considers such occupation to come
within the provisions of this Section, whether the Company will waive any of the
provisions thereof.

 

(e)           Remedies.  In addition to other remedies provided by law or
equity, upon a breach by the Employee of any of the covenants contained in this
paragraph 11, the Company shall be entitled to have a court of competent
jurisdiction enter an injunction against the Employee prohibiting any further
breach of the covenants contained herein.  The parties further agree that the
services to be performed hereunder are of a unique, special, and extraordinary
character.  Therefore, in the event of any controversy concerning the rights or
obligations under this Agreement, such rights or obligations shall be
enforceable in a court of competent jurisdiction at law or equity by a decree of
specific performance or, if the Company elects, by obtaining damages or such
other relief as the Company may elect to pursue.  Such remedies, however, shall
be cumulative and nonexclusive and shall be in addition to any other remedies
which the Company may have.

 

12.           Enforceability.  The parties agree that nothing in this Agreement
shall in any way abrogate the right of the Company and the Employee to enforce
by injunction or otherwise the due and proper performance and observance of the
several covenants herein contained to be performed by the Employee or the
Company or to recover damages for breach thereof

 

13.           Successors and Assigns.  If the Company sells, assigns or
transfers all or substantially all of its business, assets or earning power to
any person, or if the

 

12

--------------------------------------------------------------------------------


 

Company merges into or consolidates or otherwise combines with any person which
is the continuing or successor entity, then the Company shall assign all of its
right, title and interest in this Agreement as of the date of such event to the
person which is either the acquiring or successor corporation, and such
person(s) shall assume and perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Agreement upon the
Company.  In case of such assignment by the Company and of assumption and
agreement by such person(s), all further rights as well as all other obligations
of the Company under this Agreement thenceforth shall cease and terminate.  All
rights of Employee hereunder shall inure to the benefit of the Employee and his
heirs and personal representatives.  Other than as specifically provided in this
paragraph 13, neither the Company nor Employee may assign any rights or
obligations hereunder without the express written consent of the other party.

 

14.           Termination Prior to Change of Control.  Except as described
herein in the event of a Change of Control, this Agreement is not intended to
vest in Employee any right to continued employment by Company.  Absent such a
Change of Control and unless specifically established otherwise by agreement
between the Company and Employee, Employee’s employment status with the Company
is one of employment at-will.

 

15.           Supplemental Agreement.  This Agreement supersedes any previously
existing Contingent Employment Agreement of like nature between the Company and
the Employee; however, this Agreement supplements, and is not an amendment to or
in derogation of, any other agreement between the Company and the Employee
relating to employment or the terms and conditions thereof.  No person, other
than such person as may be designated by the Board of Directors of the Company,
shall have any authority on behalf of the Company to agree to modify or change
this Agreement.  Notwithstanding the foregoing, this Agreement supersedes and
replaces any contingent employment agreement entered into between the Employee
and the Company prior to the date of this Agreement which addresses terms of
employment, compensation and severance benefits that would become available to
the Employee in the event of a change of control of the Company, as that term
may be defined in such other contingent employment agreement.  Accordingly, any
such other contingent employment agreements shall be deemed terminated and of no
further force or effect.

 

16.           Section 409A.  This Agreement and any payment, distribution or
other benefit hereunder shall comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or an exemption or
exclusion therefrom, as well as any related regulations or other guidance
promulgated by the U.S. Department of the Treasury or the Internal Revenue
Service (“Section 409A”), to the extent applicable, and shall in all respects be
administered in accordance with Section 409A. To the extent Employee is a
“specified employee” under Section 409A, no payment, distribution or other
benefit described in this Agreement constituting a distribution of deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b)) to
be paid during the six-month period following Employee’s “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) will be
made during such six-month period. Instead, any such deferred

 

13

--------------------------------------------------------------------------------


 

compensation shall be paid on the first business day following the six-month
anniversary of the separation from service. In no event may Employee, directly
or indirectly, designate the calendar year of a payment. Any provision that
would cause this Agreement or a payment, distribution or other benefit hereunder
to fail to satisfy the requirements of Section 409A shall have no force or
effect and, to the extent an amendment would be effective for purposes of
Section 409A, the parties agree that this Agreement shall be amended to comply
with Section 409A. Such amendment shall be retroactive to the extent permitted
by Section 409A. For purposes of this Agreement, Employee shall not be deemed to
have terminated employment unless and until a separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)) has occurred. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A.

 

17.           Governing Law, Severability.  This Agreement is to be governed by
and construed under the internal laws of the State of Wisconsin.  If any
provision of this Agreement shall be held invalid and unenforceable for any
reason, such provision shall be deemed deleted and the remainder of the
Agreement shall be valid and enforceable without such provision.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

THE MANITOWOC COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

Name:

 

 

14

--------------------------------------------------------------------------------